Citation Nr: 0408458	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for intervertebral disc 
disease of the lumbosacral spine with mild scoliosis (low 
back disability).



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from October 1971 
to October 1974.  This case comes before the Board of 
Veterans Appeals (the Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Togus, Maine (RO).  

Although the issue of entitlement to service connection for a 
low back disability was originally denied in an unappealed 
rating decision in November 1999 because it was not 
considered well grounded, the RO sent the veteran a letter in 
April 2001 telling him that, because of the changes to the 
adjudication process required by the Veterans Claims 
Assistance Act of 2000, VA was reviewing certain claims 
previously denied as not well grounded, including the 
veteran's claim.  The veteran's claim for service connection 
for low back disability was subsequently considered and 
denied on a de novo basis, meaning as a "new" claim.  
Consequently, the Board will also considered the claim de 
novo.


FINDING OF FACT

The veteran does not have a low back disability that is 
related to military service.

CONCLUSION OF LAW

A low back disability, to include intervertebral disc disease 
of the lumbosacral spine with mild scoliosis, was not 
incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In July 2002, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection for a 
disability.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that the veteran 
could send in additional evidence or tell VA about any 
additional information or evidence that he wanted VA to get 
for him.  No additional evidence or information was received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that the veteran was recently provided a VA orthopedic 
examination and that a VA nexus opinion was added to the file 
in August 2002.  The Board concludes that all available 
evidence that is pertinent to the claim decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision on the issue.  There is 
no indication that additional relevant evidence exists, and 
the veteran has not pointed to any additional information 
that needs to be added to his VA claims folder with respect 
to the issue decided herein.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2003).  


The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In that 
case, it was essentially held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  However, preadjudication 
notice was not provided in this case.  The Court decision did 
not contain a remedy under such facts, and there appears to 
be no effective remedy available given these facts. 

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  

Therefore, any such error is harmless and does not prohibit 
consideration of the issues on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis 

As noted above, service connection for a claimed disorder is 
warranted when there is medical evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson, 12 Vet. App. at 253.

In this case, there is medical evidence of current low back 
disability, including on VA examination in August 2001.  

However, the veteran's service medical records do not contain 
any complaints, findings or diagnosis of a low back 
disability, including on discharge physical examination in 
August 1974, where it was noted that the veteran's spine was 
normal.  Although the veteran has contended that he injured 
his low back at the same time that he injured his neck in a 
skiing accident in April 1973, the Board would point out that 
he did not mention a low back problem at the time of the 
accident or subsequently in service.  Consequently, the 
evidence does not show a chronic low back disability in 
service.

Moreover, the Board finds that there is a lack of evidence of 
a nexus between the veteran's current low back disability and 
his military service.  In fact, the veteran did not complain 
of low back disability until August 1993, when he indicated 
that he had injured his back about five years earlier at 
work.  He again referred to his back injury at work, without 
mentioning a back injury in service, on VA examination in May 
1999 and when seeing a private doctor of osteopathy in 
January 2000.  Moreover, a VA physician concluded in August 
2002, after reviewing the claims file, that there was no 
evidence of back disability in service and that the veteran's 
current low back pathology was not causally related to 
service.  



Despite the veteran's statements in support of his claim on 
file, it is now well established that lay statements cannot 
be used to establish a nexus between a current disability and 
service.  Although a lay statement can establish an event 
occurred in service, a layperson without medical training, 
such as the veteran, is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities, 
such as the low back disability in question.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

Consequently, although there is medical evidence of a current 
low back disorder, as there is no medical evidence of a low 
back disorder in service, and no medical evidence relating 
the veteran's current low back disorder to service, service 
connection for low back disability is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for low back disability, to 
include intervertebral disc disease of the lumbosacral spine 
with mild scoliosis, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



